DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of Group I, Claims 1-11, in the reply filed on 01 February 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
Claims 12-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Groups II or II, there being no allowable generic or linking claim. 

Claim Objections
Claims 8 and 10 are objected to because of the following informalities: improper antecedence. Amendment is suggested to: “the sleeve end surface  Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first lip being spaced a first distance apart from the second lip (i.e. not touching) in the closed configuration (Claim 2), and the aperture having the first minimum width (i.e. the minimum width of the aperture is the same as the first minimum width; Claim 7), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
e.g. 38, 40, 78, 80) are directed to (see FIG. 4; the numerous lines in close proximity to each other render the drawings indecipherable) as described in the specification. Further as to FIG. 4, measurements W1-W4 are not correctly sized relative to each other as described in the specification. For example, the first minimum width is described as greater than the second minimum width, but in FIG. 4 it is shown less than; and the fourth minimum width is described as greater than the third minimum width, but in FIG. 4 it is shown less than. It is also unclear as to where the measurements W1-W4 are drawn with respect to any structure on the actual package. As to FIGs. 2 and 5, it is unclear whether the dimensions in the up and down direction are thicknesses or heights. FIGs. 1-5 and 7 are also contradictory, because cap end surface 74 includes second portion 80 defining a second lip, and FIG. 7 shows the lip is adjacent the sleeve, but FIGs. 1-5 show the cap end surface 74 at the proximal end of the cap, not at the distal end of the cap adjacent the sleeve. The figures are replete with inconsistencies and these examples enumerate only a few. Amendment or clarification is required, without the addition of new matter. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, and 10 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to Claim 7, the limitations “wherein the cavity comprises a first section having a first minimum width” and “the aperture having the first minimum width” are not supported by the specification as originally filed. As shown in FIGs. 4 and 7, the aperture in the cap tapers to a minimum width that is smaller than the width at the opening of the aperture adjacent the sleeve. If the aperture in the cap has the same width at the opening of the aperture as the first minimum width, then this width (the first minimum width) is not the minimum width of the aperture. That the aperture in the cap 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
As to Claim 1, the limitations “the first distance” (ll. 15) and “the second distance” (ll. 15) render the claims indefinite because they lack proper antecedent basis. For examination purposes, the limitations will be interpreted as deleted from Claim 1 (since the limitations are presented in proper form in dependent Claim 2). 
As to Claim 2, the limitations “a first distance” (ll. 2) and “a second distance” (ll. 3) render the claims indefinite because it is unclear if the terms refer back to the previously recited “the first distance” and “the second distance” from Claim 1, or to different first and second distances. For examination purposes, the limitations will be interpreted in the former instance. Deletion of the indefinite limitations from Claim 1, as suggested above, would resolve the indefiniteness rejection applied to Claim 2. 
 As to Claim 9, the limitations “the second minimum width” (ll. 2-3), “the second section” (ll. 3), and “the first section” (ll. 3) render the claim indefinite because they lack proper antecedent basis. For examination purposes, the claim will be interpreted as dependent upon Claim 8. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-11 are rejected under 35 U.S.C. 102(a)(1)/(2) as anticipated by U.S. Patent No. US 4,061,226 to Essen. 
Essen discloses a package fully capable of use for a spinal implant (interpreted as intended use without positive recitation of a spinal implant, and given limited weight and deemed anticipated by the prior art if the prior art is capable of performing said intended use; the package is fully capable of holding an elongate spinal implant such as a pin of appropriate size), the package comprising a sleeve (22) having a sleeve end surface (proximal end of 22 shown exposed in Fig. 6) and defining a cavity, shown in Fig. 3; and a cap (42) having a cap end surface (distal end of 42 shown exposed in Fig. 6) and supra; fully capable of together housing an implant of appropriate size) (col. 2 / ll. 33-35, 66-67); wherein a first portion of the sleeve end surface and a first portion of the cap end surface are joined to define a hinge (the first portion of the sleeve end surface and the first portion of the cap end surface each form half of hinge 44, i.e. the first portion of the sleeve end surface comprises the half of hinge bulge 44 adjacent 22, and the first portion of the cap end surface comprises the half of hinge bulge 44 adjacent 42, these first portions comprising parts of the respective end surface and these first portions joining to define the hinge) (col. 2 / ll. 68 – col. 3 / ll. 2), shown in Fig. 6, the sleeve end surface including a second portion (flat portion of proximal end of 22, adjacent first portion at the hinge) defining a first lip, the cap end surface including a second portion (flat portion of distal end of 42, adjacent first portion at the hinge) defining a second lip, wherein the package is movable between a closed configuration in which the first lip is adjacent the second lip for enclosing a portion of the spinal implant within the cavity and the aperture, shown in Fig. 3, and an open configuration in which the first lip is spaced farther apart from the second lip than any spacing between the first lip and the second lip in the closed configuration so that the spinal implant would be positioned outside of the aperture while remaining positioned inside of the cavity, shown in Fig. 6, and wherein the first distance is less than the second distance; wherein the first lip is spaced a first distance (zero) apart from the second lip when the package is in the closed configuration, lips shown abutting each other adjacent the hinge in Fig. 3, and the first lip is spaced a second distance apart from the second lip when the package is in the open configuration, shown in Fig. 6; and the first distance is less than the second distance; wherein the package is movable between the open configuration and the closed configuration using only one hand (interpreted as intended use; the package is fully capable of being movable between configurations using only one hand – the fingers can grasp around the outside of the sleeve while the thumb pushes the cap open at the end opposite the hinge); wherein the hinge is a living hinge, e.g. adjacent 24s) having a third minimum width (could be measured as shown in the annotated figure, adjacent 24s, or at very distal tip of cavity), the third minimum width being less than the second minimum width, shown in the annotated figure, the second section being positioned between the first section and the third section; wherein the cavity comprises a fourth section (interior of 28 in closed configuration, shown in Fig. 3) having a fourth minimum width (dimension measured from left to right in Fig. 3 at distal end of interior of 28), the fourth minimum width being greater than the third minimum width, the fourth section being positioned between the first section and the second section; and the cavity comprises a fifth section having the fourth minimum width, the fifth section being positioned between the second section and the third section; wherein the package comprises a material that is flexible (at least at the hinge). 

    PNG
    media_image1.png
    748
    529
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Essen in view of U.S. Patent Application Publication No. US 2020/0155207 to D’Andrea et al. (hereinafter, “D’Andrea”). 
Essen discloses wherein the sleeve includes an inner surface defining the cavity and an opposite outer surface, but is silent as to wherein the outer surface comprises a plurality of spaced apart bumps. 
D’Andrea teaches a package (102) comprising a sleeve (110) including an inner surface defining a cavity and an opposite outer surface, and the outer surface comprises a plurality of spaced apart bumps (162), shown in FIG. 1, which serve as finger grips to facilitate gripping of the package (¶8,16). 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276.  The examiner can normally be reached on M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong, can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/TRACY L KAMIKAWA/Examiner, Art Unit 3775             

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775